948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Judith HEIL, Plaintiff-Appellant,v.NATIONWIDE LIFE INSURANCE COMPANY, Defendant-Appellee.
91-4037.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before BOYCE F. MARTIN, Jr. and SUHRHEINRICH, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The plaintiff appeals summary judgment for the defendant in this action seeking continuing coverage from the defendant for long term psychiatric inpatient treatment.   The district court's docket sheet indicates that the district court entered its order and judgment on September 27, 1991.   On October 10, 1991, which was within ten days of the judgment as calculated pursuant to Fed.R.Civ.P. 6(a), the plaintiff filed a motion for reconsideration of the decision.   While that motion was pending, the plaintiff filed her notice of appeal.


2
Certain motions, including a motion to alter or amend the judgment under Fed.R.Civ.P. 59(e), toll the time for an appeal.   See Fed.R.App.P. 4(a)(4).   A motion to reconsider or which seeks modification of the judgment is properly brought under Fed.R.Civ.P. 59(e) and is time tolling for purposes of Rule 4(a)(4).   Moody v. Pepsi-Cola Metro.  Bottling Co. Inc., 915 F.2d 201, 206 (6th Cir.1990);   citing Kennedy v. City of Cleveland, 797 F.2d 297, 304-05 (6th Cir.1986), cert. denied, 479 U.S. 1103 (1987).   The motion in the instant case was timely.   A notice of appeal filed during the pendency of such a motion is of no effect.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).   Rather, a new notice of appeal must be filed within the time for appeal, commencing with the district court's disposition of the motion to reconsider.


3
It therefore is ORDERED that this appeal is dismissed sua sponte as premature, without prejudice to the plaintiff's right to perfect a timely appeal upon the district court's disposition of the motion to reconsider.